Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 

Step 2A Prong One
Claim 1 recites 
“executing the simulation using a model and data, by a simulator; (generic computer function)
extracting intermediate data indicating that an internal state of the model that is being simulated matches a predetermined state, (mental process)
and holding the extracted intermediate data as useful intermediate data, by the management device” (storing data)

Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The holding data step is recited at a high level of generality (i.e., as a general means of storing data) and amounts to mere data storing, which is a form of insignificant extra-solution activity. 
The claim recites additional elements such as “a management device including a processor and a memory” and “executing the simulation using a model and data, by a simulator”. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification Fig. 3 [0034]-[0037] generic computer description.
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. That is, simply using a conventional machine to store data. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).


Claim 2. The simulation management method according to claim 1, wherein the simulation is a simulation using a plurality of models, and the management device holds the useful intermediate data for each of the models. (data description)

Claim 3. The simulation management method according to claim 1, wherein the predetermined state is a preset standby state or a preset steady state. (mental process)

Claim 4. The simulation management method according to claim 1, wherein model state management information contains the predetermined state and an identifier of the model, and the management device acquires the useful intermediate data corresponding to the predetermined state and the identifier of the model, and stores the useful intermediate data in the model state management information so that the useful intermediate data is associated with the predetermined state and the identifier of the model. (data storing and mental process)

Claim 5. The simulation management method according to claim 4, wherein the model state management information contains a plurality of identifies of models, and a plurality of the predetermined states are associated with the each of the plurality of identifies of the models. (data storing)


receiving the identifier of the model and the predetermined state as a condition for starting the simulation, by the management device; (receiving input)
acquiring the useful intermediate data from the model state management information using the received identifier of the model and the received predetermined state, by the management device; (receiving data)
setting the acquired useful intermediate data to the model, and issuing a command to start the simulation from the predetermined state to the simulator, by the management device. (mental process and generic computer function)

Claim 7. The simulation management method according to claim 3, wherein the identifier of the model in the model state management information includes a name and version information, (data description)
the management device receives the name and the version information as the identifier of the model. (receiving data)

Claim 8. The simulation management method according to claim 1, wherein an attention condition setting a value used for determination of the predetermined state and a value excluded from the determination among values indicating internal states of the model, is used as the predetermined state. (mental process)

Claim 9. The simulation management method according to claim 2, comprising: 

acquiring a plurality of pieces of the useful intermediate data from the model state management information using the received identifiers of the plurality of models and the received predetermined states, by the management device; (receiving data and mental process)
setting the plurality of pieces of acquired useful intermediate data to the models, and issuing a command to start the simulation from the predetermined states by synchronizing the plurality of models to the simulator, by the management device. (mental process and generic computer function)

Claim 10. The simulation management method according to claim 2, comprising: causing a state of at least one of the plurality of models to transition to the predetermined state after setting the plurality of models, and synchronizing the plurality of models after state transition. (generic computer function)

Same conclusion for independent claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-11 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delisle et al (US 2019/0304322 A1), hereinafter Delisle.

Claim 1. Delisle discloses A simulation management method for managing data for use in a simulation by a management device including a processor and a memory, the method comprising: 
Delisle: [0062] “In the depicted example of FIG. 1, the simulation station 1100 comprises a memory module 1120, a processor module 1130 and a network interface module 1140. The processor module 1130 may represent a single processor with one or more processor cores or an array of processors, each comprising one or more processor cores. In some embodiments, the processor module 1130 may also comprise a dedicated graphics processing unit 1132.”
Delisle discloses executing the simulation using a model and data, by a simulator; 
 executing the simulation using a model and data, by a simulator]”
Delisle: [0075] In some embodiments, a simulation plan may further be loaded (not shown) from the storage system 1500 in relation the interaction computer simulation that involves the virtual simulated element. [correspond to using a model and data] The simulation plan may comprise a training plan, a lesson plan or a scenario-based plan (e.g., with specific or dynamic objectives to be reached). The simulation plan may also be used alternatively or additionally to set the period of time covering simulated events from the interactive computer simulation related to the selected virtual subsystem
Delisle discloses extracting intermediate data indicating that an internal state of the model that is being simulated matches a predetermined state, 
Delisle: [0087] “Reference is now made to FIGS. 1, 2 and 5 to 8 depicting a first set of embodiments. In the depicted example, the simulation mapping system 1800 is for determining a plurality of performance metric values in relation to a training activity performed by a user in an interactive computer simulation. The interactive computer simulation simulates a virtual element (e.g., flight, land and/or marine vehicle, healthcare-related element, etc.) comprising a plurality of dynamic subsystems. The 
Target time step correspond to predetermined state. The target time step is selected based on condition and/or user’s preference.
Delisle discloses holding the extracted intermediate data as useful intermediate data, by the management device.
Delisle [0070] “The interactive computer simulation system 1000 comprises a storage system 1500 for, among other aspects, collecting dynamic data in relation to the 

Regarding Claim 11, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 2. The simulation management method according to claim 1, Delisle discloses wherein the simulation is a simulation using a plurality of models, 
Delisle: [0057] “Reference is now made to the drawings in which FIG. 1 shows a logical modular view of an exemplary interactive computer simulation system 1000 in accordance with the teachings of the present invention. The interactive computer simulation system 1000 performs one or more interactive computer simulations.[correspond to wherein the simulation is a simulation using a plurality of models] Each interactive computer simulation comprises one or more virtual simulated elements each representing an actual system (e.g., multiple virtual aircraft systems each representing an actual aircraft). Each interactive computer simulation provides a virtual environment and various tangible instruments (or controls) to allow enactment of different scenarios for the purpose of training one or more users (or trainees), using one or more of the virtual simulated elements, in the operation and/or understanding of the corresponding one or more actual systems. The virtual simulated element, or simulated element, is defined herein as a simulated system, and may further comprise multiple simulated dynamic subsystems, or dynamic subsystems. The simulated element is a virtual version that simulates, to the extent required by the interactive computer simulation, behavior of an actual system. Correspondingly, each of the simulated dynamic subsystems of the simulated element is a virtual version, to the extent required but the interactive computer simulation, behavior of actual subsystems of the actual system.”
 the management device holds the useful intermediate data for each of the models.
Delisle:  [0070] “The interactive computer simulation system 1000 comprises a storage system 1500 for, among other aspects, collecting dynamic data in relation to the dynamic system and dynamic subsystems while the interactive computer simulation is performed. The dynamic data stored in the storage system 1500 comprises dynamic data necessary for the simulation mapping system 1800 as well as results from the processing and/or converting performed by the simulation mapping system 1800. …”

Claim 3. The simulation management method according to claim 1, Delisle discloses wherein the predetermined state is a preset standby state or a preset steady state.
Delisle: [0086] “The simulation event detection 5300 entity may also more selectively detect 5920 a simulation event in the received data considering scorecards related to the training activity (e.g., a specific period or trigger point from the interactive computer simulation). [correspond to predetermined state such as target time step] The simulation event detection 5300 may therefore requests scorecards 5880 from the analytic storage 5400, which returns 5882 relevant ones, if any therefrom. The detection 5822 may be the result of processing a single of the received frames or the result of processing multiple frames, whether received consecutively or not. For instance, the detected event may be related to a general parameter of the virtual element being simulated in relation to the training activity (e.g., speed, altitude, temperature whereas ambient conditions in the interactive computer simulation station may not be relevant, etc.). The detected .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

aims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Delisle et al (US 2019/0304322 A1), hereinafter Delisle, in view of Kakui (US 2015/0254125 A1).

Claim 4. The simulation management method according to claim 1, 
Delisle discloses the management device acquires the useful intermediate data and stores the useful intermediate data in the model state management information [0070] “The interactive computer simulation system 1000 comprises a storage system 1500 for, among other aspects, collecting dynamic data in relation to the dynamic system and dynamic subsystems while the interactive computer simulation is performed. The dynamic data stored in the storage system 1500 comprises dynamic data necessary for the simulation mapping system 1800 as well as results from the processing and/or converting performed by the simulation mapping system 1800. FIG. 1 shows examples of the storage system 1500 as a distinct database system 1500A, a distinct module 1500B of the computer system 1110, a sub-module 1500C of the memory module 1120 of the simulation station 1100 and/or a storage system 1500D comprises in the simulation mapping system 1800. The storage system 1500 may also comprise storage modules (not shown) on the monitoring station 1700 and/or debriefing station 1600. The storage system 1500 may be distributed over different systems A, B, C, D and/or the monitoring station 1700 and/or debriefing station 1600 or may be in a single system. The storage system 1500 may comprise one or more logical or physical as well as local or remote hard disk drive (HDD) (or an array thereof). The storage system 1500 may further comprise a local or remote database made accessible to the 
[0093] “The method 2000 may optionally further comprise obtaining dynamic data from a plurality of interactive computer simulation stations, wherein constructing the dataset having the target time step is performed for the plurality of interactive computer simulation stations.”

Delisle does not appear to explicitly disclose an identifier of the model and the useful intermediate data is associated with the identifier of the model.

However, Kakui discloses wherein model state management information contains the predetermined state and an identifier of the model, and the management device acquires the useful intermediate data corresponding to the predetermined state and the identifier of the model,
Kakui: [0096] “The prediction profile table 411 stores the definition of the failure prediction processing to be executed by the prediction engine. [correspond to model state management information] The respective records of the prediction profile table store one failure prediction processing, and are uniquely identified with the prediction profile ID field. The system name field stores any one of the system names recorded in 
Kakui: [0131] “FIG. 14(c) shows, in further detail, the processing routine of the probability inference corresponding to step S1404 of FIG. 14(a). Foremost, the inference unit acquires the predicted value stored in the memory (step S1421). Next, the inference unit acquires the model ID recorded in the prediction profile table, and acquires the system model from the model repository according to that ID (step S1422). [correspond to model state management information] Subsequently, the inference unit similarly acquires the target index (step S1423), and the predicted event (step S1424) from the prediction profile table. The target index corresponds to the node for which the probability is to be obtained in the probability inference of the Bayesian network, and the predicted event is information describing the condition regarding which value or range of values the target index will take upon obtaining the probability, and is typically a condition of exceeding a value as a threshold. [correspond to a predetermined state] For example, when the target index is the average response time of the distributed application, the target index exceeding 3000 milliseconds is represented as a predicted 
Kakui discloses stores the useful intermediate data in the model state management information so that the useful intermediate data is associated with the predetermined state and the identifier of the model.
Kakui: [0100] “The respective records of the task list table store one failure prediction processing, and the correspondence relation thereof with the prediction profile table is set forth with the prediction profile ID stored in the ID field. The execution flag field stores a flag indicating whether to periodically execute the failure prediction processing stored in the record. When the flag is "Y", the failure prediction processing is periodically executed, and when the flag is "N", the failure prediction processing is not periodically executed. The interval field stores the numerical value indicating the execution interval upon periodically executing the failure prediction processing, which typically uses second as the unit of time. The last update field stores the time that the execution of the failure prediction processing of the respective records was last started. The active field stores an ID which is capable of uniquely identifying the active task (TID), and stores NULL when there is no active task.” [correspond to stores the useful intermediate data in the model state management information so that the useful intermediate data is associated with the predetermined state and the identifier of the model]

Delisle and Kakui are analogous art because they are from the “same field of endeavor” modeling management.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Delisle and Kakui before him or her, to modify the interactive computer simulation system of Delisle to include the model ID information of Kukai because this combination provide useful information for the user to identify or differentiate the performance for different models easily.
The suggestion/motivation for doing so would have been Kakui [0121] “The model repository 413 shown in FIG. 13(a) records the system model that was generated as a result of the prediction engine performing the system model generation processing. The respective models can be uniquely identified based on the ID field, and the administrator can assign a model name so that the respective models can be easily differentiated.”
Therefore, it would have been obvious to combine Delisle and Kakui to obtain the invention as specified in the instant claim(s).

Claim 5. The simulation management method according to claim 4, Kakui discloses wherein the model state management information contains a plurality of identifies of models, and a plurality of the predetermined states are associated with the each of the plurality of identifies of the models.
Kakui: [0096] “The prediction profile table 411 stores the definition of the failure prediction processing to be executed by the prediction engine. [correspond to model state management information] The respective records of the prediction profile table store one failure prediction processing, and are uniquely identified with the prediction profile ID field. The system name field stores any one of the system names recorded in the system profile table. Otherwise, the prediction profile table 411 may also store the system ID. The model ID field stores the ID of the system model that is used in the probability inference processing, and the prediction model ID field stores the ID of the prediction model that is used in the time series prediction processing. [correspond to the model state management information contains a plurality of identifies of models, and a plurality of the predetermined states are associated with the each of the plurality of identifies of the models] The default lead time field stores the value that is used in the time series prediction processing, and the reference index field, the target index field and the predicted event field respectively store the values that are used in the probability inference processing.”

Claim 7. The simulation management method according to claim 3,
Delisle does not appear to explicitly disclose the identifier of the model in the model state management information includes a name and version information

wherein the identifier of the model in the model state management information includes a name and version information, and the management device receives the name and the version information as the identifier of the model Kakui: [0096] “The prediction profile table 411 stores the definition of the failure prediction processing to be executed by the prediction engine. [correspond to model state management information includes a name and version information] The respective records of the prediction profile table store one failure prediction processing, and are uniquely identified with the prediction profile ID field. The system name field stores any one of the system names recorded in the system profile table. Otherwise, the prediction profile table 411 may also store the system ID. The model ID field stores the ID of the system model that is used in the probability inference processing, and the prediction model ID field stores the ID of the prediction model that is used in the time series prediction processing. [correspond to the management device receives the name and the version information as the identifier of the model] The default lead time field stores the value that is used in the time series prediction processing, and the reference index field, the target index field and the predicted event field respectively store the values that are used in the probability inference processing.”
Delisle and Kakui are analogous art because they are from the “same field of endeavor” modeling management.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Delisle and Kakui before him or her, to modify the interactive computer simulation system of Delisle to include the model ID information of Kukai because this combination provide useful 
The suggestion/motivation for doing so would have been Kakui [0121] “The model repository 413 shown in FIG. 13(a) records the system model that was generated as a result of the prediction engine performing the system model generation processing. The respective models can be uniquely identified based on the ID field, and the administrator can assign a model name so that the respective models can be easily differentiated.”
Therefore, it would have been obvious to combine Delisle and Kakui to obtain the invention as specified in the instant claim(s).

Claim 8. The simulation management method according to claim 1, 
Delisle does not appear to explicitly disclose wherein an attention condition setting a value used for determination of the predetermined state and a value excluded from the determination among values indicating internal states of the model, is used as the predetermined state.

However, Kakui discloses wherein an attention condition setting a value used for determination of the predetermined state and a value excluded from the determination among values indicating internal states of the model, is used as the predetermined state [0059] “The prediction server 113 receives the stored measured values from the storage server, and performs a failure prediction of detecting a warning sign indicating the occurrence of a failure. [correspond to attention condition] 
[0142] “The warning sign field displays, among the measured metrics and the performance metrics, an ".alpha." symbol as the index that is being used as the reference index and a ".beta." symbol as the index that is being used as the target index in the foregoing failure prediction processing. [correspond to an attention condition setting a value used for determination of the predetermined state and a value excluded from the determination among values indicating internal states of the model] These symbols have been adopted as examples to prevent the contents displayed on the client screen from becoming complicated, and may be arbitrarily selected. Moreover, a pair of the .alpha.-.beta. symbol is not limited to one pair for each index list.”
[0151] “FIG. 18 shows an example in which the prediction model field 5035 is selectable as a drop-down list regarding the record in which the warning sign field 5034 in the index list 503 is displaying ".alpha.". The drop-down list can be displayed such that the respective prediction models recorded in the prediction model repository 414 as an option. Moreover, so as long as it is a prediction model that can be used by the prediction unit 2015 of the prediction engine, arbitrary prediction models can be combined and displayed as options.” [correspond to setting a value used for determination of the predetermined state and a value excluded from the determination among values indicating internal states of the model, is used as the predetermined 
Delisle and Kakui are analogous art because they are from the “same field of endeavor” modeling management.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Delisle and Kakui before him or her, to modify the interactive computer simulation system of Delisle to include the model ID information of Kukai because this combination provide useful information for the user to identify or differentiate the performance for different models easily.
The suggestion/motivation for doing so would have been Kakui [0121] “The model repository 413 shown in FIG. 13(a) records the system model that was generated as a result of the prediction engine performing the system model generation processing. The respective models can be uniquely identified based on the ID field, and the administrator can assign a model name so that the respective models can be easily differentiated.”
Therefore, it would have been obvious to combine Delisle and Kakui to obtain the invention as specified in the instant claim(s).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Delisle et al (US 2019/0304322 A1), hereinafter Delisle, in view of Anastasi et al (US 2017/0104819 A1), hereinafter Anastasi.

Claim 10. The simulation management method according to claim 2, comprising: Delisle does not appear to explicitly disclose causing a state of at least one of the plurality of models to transition to the predetermined state after setting the plurality of models, and synchronizing the plurality of models after state transition.
However, Anastasi discloses causing a state of at least one of the plurality of models to transition to the predetermined state after setting the plurality of models, and synchronizing the plurality of models after state transition. [0030-0031] “The server 202 also comprises a collision handler 306 which is configured to determine on a frame by frame basis whether an object is involved in a collision or not. If an object is determined to have been involved in a collision, the object is flagged and this is referred to herein as the object being marked as ‘dirty’. [correspond to causing a state of at least one of the plurality of models to transition to the predetermined state after setting the plurality of models] These flags are set and acted upon on a frame by frame basis as described in more detail below. In order to determine if a chunk is dirty, the collision handler 306 is called by the physics simulation engine 304 which provides the full simulation data to the collision handler 306. The server 202 also comprises a synchronization engine 308 which is configured to provide synchronization packets for transmission to a client device via the communication interface 302. The synchronization engine 308 may also be referred to as a ‘chunk distribution manager’ as it distributes data about chunks. Each frame the synchronization engine 308 identifies all those chunks that have been marked as dirty and uses a synchronization scheme (described in detail below) to determine on a per-chunk basis, whether data relating to  If the synchronization scheme determines that data relating to a chunk is to be synchronized, the synchronization engine 308 retrieves the properties of the chunk (e.g. linear velocity, angular velocity, position and rotation) and prepares the chunk data to be sent to the client device 203 in synchronization packets, although as described above, depending upon the synchronization scheme, only a proper subset of the properties of a chunk may be included in the chunk data which is sent to the client device. Each data packet may comprise a timestamp to assist the client device 203 in applying the chunk update at the correct time and the timestamp may also be used to detect and address network issues.” 
The state change determination and synchronization features of Anastasi is used in combination with the synchronization of Delisle.
Delisle and Anastasi are analogous art because they are from the “same field of endeavor” modeling management.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Delisle and Anastasi before him or her, to modify the interactive computer simulation system of Delisle to include the state change determination and synchronization features of Anastasi because this combination improve the performance of the simulation.
The suggestion/motivation for doing so would have been Anastasi [0023] “The simulation of ballistic/gravitational trajectories which is performed on the client device can be performed using limited computation processing resources (i.e. at low CPU expense); however, the use of synchronization enables the full, detailed simulation to be 
Therefore, it would have been obvious to combine Delisle and Anastasi to obtain the invention as specified in the instant claim(s).

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 101 and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Delisle et al (US 2019/0304322 A1) teaches a method of  obtaining dynamic data from a plurality of interactive computer simulation stations and constructing the dataset having the target time step is performed for the plurality of interactive computer simulation stations.
Kakui (US 2015/0254125 A1) teaches a method of monitoring an information processing system, and in particular relates to an apparatus and the like for providing a service of remotely monitoring the operational status of an information processing system, detecting a warning sign that indicates a failure will occur in the system, and notifying the detected warning sign. This method include identifying and storing the system ID and model ID.
Anastasi et al (US 2017/0104819 A1) teaches a method of synchronizing plurality of simulations.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 6. “acquiring the useful intermediate data from the model state management information using the received identifier of the model and the received predetermined state, by the management device; and setting the acquired useful intermediate data to the model, and issuing a command to start the simulation from the predetermined state to the simulator, by the management device.”

Claim 9. “acquiring a plurality of pieces of the useful intermediate data from the model state management information using the received identifiers of the plurality of models and the received predetermined states, by the management device; and 
setting the plurality of pieces of acquired useful intermediate data to the models, and issuing a command to start the simulation from the predetermined states by synchronizing the plurality of models to the simulator, by the management device.”
in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148